Citation Nr: 1635083	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-20 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to May 1972 and from December 1972 to October 1988 with a period of active duty for training in the Army Reserves from May 1972 to September 1972.  His awards and decorations include the Combat Infantry Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In May 2016, the Board requested a Veterans Health Administration (VHA) opinion regarding the issues on appeal.  In July 2016, a VHA opinion was obtained.  The July 2016 VHA opinion is favorable to the Veteran on the issues of entitlement to service connection for n bilateral hearing loss and tinnitus.  Accordingly, the Board finds that it can adjudicate the claim without providing the Veteran notice as required by 38 C.F.R. § 20.903, as there is no prejudice to the Veteran in light of the grant of the full benefits sought.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are irrelevant or duplicative of the documents in the VBMS file.



FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to his active service.

2.  The Veteran's tinnitus is related to his active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss and tinnitus. 

The Veteran has contended that he has current hearing loss and tinnitus as a result of in-service exposure to loud noise.  More specifically, he has asserted that he had repeated exposure to loud noise from M-16 and M-50 machine guns and rocket launchers during service in Vietnam as Army Infantry, as well as helicopter noise while serving with the Air Calvary.  He has also stated that he has experienced hearing loss and tinnitus ever service. 

In a November 1967 enlistment examination, a normal clinical evaluation of the ears was noted.  An audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-10
N/A
15
LEFT
5
-5
-5
N/A
0

In a March 1970 periodic examination, a normal clinical evaluation of the ears was noted.  An audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

In a September 1975 periodic examination, a normal clinical evaluation of the ears was noted.  An audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
15
15
15

In a February 1981 periodic examination, a normal clinical evaluation of the ears was noted.  An audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
5
0
0
0
5

In a July 1988 separation examination, a normal clinical evaluation of the ears was noted.  An audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
10
5
15
10
10

In an October 2009 VA treatment note, the Veteran complained of a gradual onset of bilateral hearing loss for several years.  He also described an intermittent humming sound.  The audiologist noted that the Veteran's audiogram showed an unusual pattern of hearing loss.  He diagnosed the Veteran with mild sensorineural hearing loss.

In a March 2010 private audiological evaluation report, the Veteran reported that the was exposed to noise from M-16 and M-50 machine guns and rocket launchers during service in Vietnam as Army Infantry, as well as helicopter noise while serving with the Air Calvary.  He also indicated that he was exposed to loud postal machine and conveyor belt noise for long periods of time when he served as a military postal clerk after his Vietnam service.  He noted that he did not wear ear protection during service, and he denied having any post-service noise exposure.  The audiologist noted that an audiogram showed mild to moderate bilateral sensorineural hearing loss.  He opined that it was more likely than not the Veteran's hearing loss and tinnitus were a result of exposure to hazardous machine noise and weapon firing during service. 

In a July 2010 VA examination report, an audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
25
20
25
40
LEFT
20
25
10
10
30

Speech recognition scores were 80 percent in the left ear and 88 percent in the right ear.  The VA examiner diagnosed the Veteran with mild to moderate sensorineural hearing loss in the right ear and normal to mild sensorineural hearing loss in the left ear.  He noted that a September 2005 Institute of Medicine Report on noise exposure in the military concluded that noise-induced hearing loss occurred immediately (i.e., there was no scientific support for delayed onset noise-induced hearing loss weeks, months, or years after the exposure event).  Therefore, the examiner concluded that it was less likely as not that the Veteran's hearing loss was caused by or a result of military noise exposure because his hearing was within normal limits in both ears during service and at separation from service.  He also indicated that it was possible that aging contributed to the Veteran's hearing loss, but he was unable to determine the etiology of the Veteran's hearing loss without resort to mere speculation.  Likewise, he noted that the Noise Manual stated that permanent tinnitus was only seldomly caused by noise without also causing hearing loss.  As such, he opined that the Veteran's tinnitus was less likely as not caused by or a result of military noise exposure because the Veteran's hearing was normal during service and at separation from service and the Veteran had reported an onset of tinnitus well after service.  He also noted that the etiology of the Veteran's tinnitus could not be determined to a reasonable degree of certainty based on the evidence referenced in his opinion.

In a July 2016 VHA opinion, the VA examiner opined that it was at least as likely as not that the Veteran's bilateral hearing loss and tinnitus manifested in service or within one year thereafter or was otherwise causally or etiologically related to his military service, including noise exposure.  She stated that the Veteran had numerous awards, including the Vietnam Service Medal with four Bronze Service Stars, National Defense Service Medal, Combat Infantryman Badge, Air Medal, and Sharpshooter that place the Veteran in noise-related situations during service.  She noted that the Veteran had stated that he did not use hearing protection during his military service and that he denied having any post-service noise exposure.  She indicated that, although the service treatment records showed hearing examinations with normal hearing, there was a threshold deterioration of 15 decibels at all frequencies between the Veteran's 1970 and 1975 hearing examinations.  She noted that this was a greater change to hearing than the median age-related hearing loss during that time period, according to the ANSI S3.44-1996 table which provides estimates of normal age-related hearing loss beginning at age 30.  She also noted that the Veteran's 1988 separation hearing examination was consistent with the 1975 hearing examination.  She stated that there were no further hearing examinations in the record until the Veteran was tested by VA in 2009.  She also opined that there was no indication that the Veteran's hearing loss did not progress within one year after his military service.  Further, the examiner stated that tinnitus is a symptom associated with the Veteran's hearing loss and that his hearing loss and tinnitus were both at least as likely as not related to military acoustic trauma.  

In terms of diagnoses of left and right ear hearing impairment as defined by VA under 38 C.F.R. § 3.385, the Board finds that he has a current bilateral hearing loss disability that meets VA's definition of hearing impairment. 38 C.F.R. § 3.385.  He has also been diagnosed as having tinnitus. 38 C.F.R. § 3.102.

Thus, the remaining question is whether the Veteran's bilateral hearing loss and tinnitus are related to his military service.  In this regard, there is both favorable and unfavorable evidence. 

The unfavorable evidence consists of an opinion by a VA examiner in July 2010 who opined that it was not at least as likely as not that the Veteran's hearing loss and tinnitus were related to his military service.  However, he based his opinion on the absence of in-service evidence of a hearing disability during service.  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Therefore, the Board finds the July 2010 VA examiner's opinion to have limited probative value.

The favorable evidence consists of the opinion of the March 2010 private opinion and the July 2016 VHA opinion.  The March 2010 private opinion was not supported with rationale.  Nor does it appear that the private audiologist reviewed the service treatment records or had a complete factual premise, as there was no discussion of the fact that the Veteran's hearing was normal in service.  Therefore, the Board also finds that the March 2010 private medical opinion has limited probative value.

Nevertheless, the more recent July 2016 VHA examiner, an audiologist, provided an opinion that was supported by rationale.  In fact, the examiner discussed the service treatment records and other evidence from the claims file as well as medical literature.  Therefore, the Board finds that the July 2016 VHA opinion is highly probative.

Based on the evidence of record, the Board concludes that service connection for bilateral hearing loss and tinnitus is granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


